DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive. Now, the applicant has amended the claims that changes the scope of the claims and the applicant argues for the amended claims that there is proper support in the specification. 
	First, the applicant argues that the claim limitation “determining a quantity of data entities that the ODU has in a unit of a mapping granularity” is found in the specification para. 68. Specifically, the applicant writes, “Further, the mapping adaptation indication information further includes: a quantity Cm of data entities that are of the to-be-carried LO ODU and are carried in the ODTUCn.M… where a size of the data entities is Mxg bytes” provides support.
	However, the examiner respectfully disagrees. Para. 68 is clear that the quantity Cm is not the number of data entities in the ODU. Rather, it is the amount of data entities in the ODU that are desired to be carried in the ODTUCn.M. That is why it is stated as “quantity of data entities that are of the to-be-carried LO ODU” rather than simply the “quantity of data entities in the LO ODU.” Furthermore, getting “a quantity Cm of data entities that are of the to-be-carried LO ODU and are carried in the ODTUCn.M” is entirely different from the claim limitation “determining a quantity of data entities that the ODU has in a unit of a mapping granularity.” In other words, whereas the claim limitation requires determining a quantity of data entities that the ODU has in a unit of mapping granularity, the specification only provides support for the desired amount of data entities from ODU that are to be carried by ODTU. Therefore, the specification fails to provide adequate explanation as to how this step is performed.
m (Cm, m = Mxg) of the data entities that are of the to-be-carried LO ODU and are carried in the ODTUCn.M. For the quantity of the bytes of the to-be-carried LO ODU transmitted in the ODTUCn.M period, a specific quantity of bytes of the LO ODU may be obtained by periodically counting a quantity of increment bytes of an LO ODU that is input into a cache and, at the same time, by determining a cache empty-full situation.” However, this description entirely lacks discussion on how the quantity of data entities that the ODU has in a unit of a mapping granularity is determined. 	
	Therefore, the specification does not adequately describe the claimed invention in sufficient detail to show that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10680733 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding claim 1, 
Claim 1 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
A transmitting method, the method comprising: obtaining an optical channel data unit (ODU); 
A service mapping processing method for an optical transport network, comprising: generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU),

wherein the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes, 
the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;
mapping the ODU into a payload area of the OTUCn using the mapping granularity; and sending the OTUCn to a receiving end device.
mapping the LO ODU to an payload area of an optical channel data tributary unit Cn.M (ODTUCn.M) according to the mapping adaptation indication information



	However, Claim 1 of Application No. 16/895841 differs from Claim 1 of U.S. Patent No. 10680733 B2 because Claim 1 of Application No. 16/895841 does not include several elements of Claim 1 of U.S. Patent No. 10680733 B2
	It is clear that all the elements of the application claim 1 are to be found in patent claim 1  (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” 
	However, Claim 1 of U.S. Patent No. 10680733 B2 still lacks the OTUCn has a bit rate of one or multiple times of 100 Gbit/s.
	The examiner takes Official Notice that “OTUCn has bit rate of one or multiple times of 100 Gbit/s” is well-known and common knowledge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use OTUCn with bit rate 100 Gbit/s or more” since this is well-known common knowledge. This would be within the level of ordinary skill in the art.
	Regarding claim 2,
Claim 2 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 1, wherein the mapping the ODU into the payload area of the OTUCn using the mapping granularity comprises: mapping the ODU into an optical channel data tributary unit Cn.M (ODTUCn.M) in the mapping granularity; and mapping the ODTUCn.M into the OTUCn.
mapping the LO ODU to an payload area of an optical channel data tributary unit Cn.M (ODTUCn.M) according to the mapping adaptation indication information;
encapsulating the ODTUCn.M into an optical channel transport unit Cn (OTUCn)


	Regarding claim 3,
Claim 3 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, further comprising: mapping the information representing the mapping granularity that the 



	Regarding claim 4, 
Claim 4 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, wherein the determining the quantity of data entities that the ODU has in the unit of the mapping granularity comprises: obtaining by calculation, the quantity of data entities that the ODU has in the unit of the mapping granularity, according to the quantity of tributary slots that the ODU occupies in the OTUCn, the mapping granularity that the ODU uses when the ODU maps to the ODTUCn.M, and a quantity of bytes of the ODU.
generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), wherein the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;
wherein the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes, and clock information CnD of the LO ODU;


	Regarding claim 5, 

Claim 1 of US Patent No. 10680733 B2.
The method according to claim 4, further comprising: determining clock information of the ODU; wherein the clock information of the ODU is determined according to the quantity of tributary slots that the ODU occupies in the OTUCn, the mapping granularity that the ODU uses when the ODU maps to the ODTUCn.M, and the quantity of bytes of the ODU.
calculating the clock information CnD of the LO ODU according to the quantity M of the timeslots occupied by the LO ODU in the OPUCn, the size g of the mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and the quantity of the bytes of the LO ODU transmitted in the ODTUCn.M period.


	Regarding claim 6, 
Claim 6 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 1, wherein the quantity of bytes in the mapping granularity divided by the quantity of tributary slots that the ODU occupies in the OTUCn is equal to 16.
the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1


	Regarding the number 16, Claim 1 of US Patent No. 10680733 B2 discloses the claimed invention except for the choice of number 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system such that size of mapping granularity is 16, since such a modification would have involved a mere change in the size of a component.  A change in size is 
	Regarding claim 7,
Claim 7 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, further comprising: mapping information of the quantity of tributary slots that the ODU occupies in the OTUCn into an overhead area of the ODTUCn.M.
generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), wherein the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1; 
encapsulating the mapping adaptation indication information into the overhead area of the ODTUCn.M;


	Regarding claim 8, 
Claim 8 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, further comprising: encapsulating the quantity of data entities that the ODU has in an overhead area of the ODTUCn.M.
encapsulating the mapping adaptation indication information into the overhead area of the ODTUCn.M;



	Regarding claim 9,
Claim 9 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 1, further comprising: determining clock information of the ODU.
the mapping adaptation indication information comprises: clock information CnD of the LO ODU;


	Regarding claim 10,
Claim 10 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 1, further comprising: obtaining a second ODU; determining a quantity of data entities that the second ODU has in a unit of a second mapping granularity, wherein a quantity of bytes in the second mapping granularity divided by the quantity of tributary slots that the second ODU occupies in the OTUCn is equal to an integer greater than 1 and is not equal to the quantity of bytes in the mapping granularity divided by the quantity of 
1xg1 bytes, M1 is a quantity of timeslots occupied by the another LO ODU in the OPUCn, g1 is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the another LO ODU, and g1 is a 1 is not equal to g; mapping the another LO ODU to an ODTUCn.M1 payload area according to the another piece of mapping adaptation indication information, wherein the ODTUCn.M1 comprises an ODTUCn.M1 overhead area and the ODTUCn.M1 payload area; encapsulating the another piece of mapping adaptation indication information into the ODTUCn.M1 overhead area; and encapsulating the ODTUCn.M1 into the OTUCn.


	Regarding claim 11,
Claim 11 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
An apparatus, comprising: a processor configured to: obtain an optical channel data unit (ODU); 


A transmit end apparatus, comprising: a processor; when executed by the processor, cause the processor to perform operations comprising: generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), 
determine a quantity of data entities that the ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping 
 

the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1; 

mapping the LO ODU to an optical channel data tributary unit Cn.M (ODTUCn.M) payload area in an ODTUCn.M according to the mapping adaptation indication information, 
a transmitter configured to send the OTUCn to a receiving end device.
and sending the OTUCn to a receive end apparatus;


	However, Claim 11 of Application No. 16/895841 differs from Claim 3 of U.S. Patent No. 10680733 B2 because Claim 11 of Application No. 16/895841 does not include several elements of Claim 3 of U.S. Patent No. 10680733 B2.
	It is clear that all the elements of the application claim 11 are to be found in patent claim 3 (as the application claim 11 fully encompasses patent claim 3).  The difference between the application claim 11 and the patent claim 3 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 11 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is 
	However, Claim 3 of U.S. Patent No. 10680733 B2 still lacks the OTUCn has a bit rate of one or multiple times of 100 Gbit/s.
	The examiner takes Official Notice that “OTUCn has bit rate of one or multiple times of 100 Gbit/s” is well-known and common knowledge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use OTUCn with bit rate 100 Gbit/s or more” since this is well-known common knowledge. This would be within the level of ordinary skill in the art.
	Regarding claim 12,
Claim 12 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 11, wherein the mapping the ODU into the payload area of the OTUCn using the mapping granularity comprises: mapping the ODU into an optical channel data tributary unit Cn.M (ODTUCn.M) in the mapping granularity; and mapping the ODTUCn.M into the OTUCn.
mapping the LO ODU to an optical channel data tributary unit Cn.M (ODTUCn.M) payload area in an ODTUCn.M according to the mapping adaptation indication information, wherein the ODTUCn.M comprises an ODTUCn.M overhead area and the ODTUCn.M payload area;
and encapsulate the ODTUCn.M into an optical channel transport unit Cn (OTUCn);


	Regarding claim 13,
Claim 13 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the processor is further configured to: map the information representing the mapping granularity 



	Regarding claim 14, 
Claim 14 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the determining the quantity of data entities that the ODU has in the unit of the mapping granularity comprises: obtaining by calculation, the quantity of data entities that the ODU has in the unit of the mapping granularity, according to the quantity of tributary slots that the ODU occupies in the OTUCn, the mapping granularity that the ODU uses when the ODU maps to the ODTUCn.M, and a quantity of bytes of the ODU.
generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), wherein the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;
the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes, and clock information CnD of the LO ODU;


	Regarding claim 15, 
Claim 15 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.

calculating the clock information CnD of the LO ODU according to the quantity M of the timeslots occupied by the LO ODU in the OPUCn, the size g of the mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and the quantity of the bytes of the LO ODU transmitted in the ODTUCn.M period.


	Regarding claim 16, 
Claim 16 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 11, wherein the quantity of bytes in the mapping granularity divided by the quantity of tributary slots that the ODU occupies in the OTUCn is equal to 16.
the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;


	Regarding the number 16, Claim 1 of US Patent No. 10680733 B2 discloses the claimed invention except for the choice of number 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system such that size of mapping granularity is 16, since such a modification would have involved a mere change in the size of a component.  A change in size is 
	Regarding claim 17,
Claim 17 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the processor is further configured to: map information of the quantity of tributary slots that the ODU occupies in the OTUCn into an overhead area of the ODTUCn.M.
generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), wherein the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;
encapsulating the mapping adaptation indication information into the ODTUCn.M overhead area 


	Regarding claim 18, 
Claim 18 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the processor is further configured to: encapsulate the quantity of data entities that the ODU has in an overhead area of the ODTUCn.M.
encapsulating the mapping adaptation indication information into the ODTUCn.M overhead area;
 the mapping adaptation indication information comprises: a quantity Cm of data entities that are 


	Regarding claim 19,
Claim 19 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 11, wherein the processor is further configured to: determine clock information of the ODU.
the mapping adaptation indication information comprises: clock information CnD of the LO ODU


	Regarding claim 20,
Claim 20 of Application 16/895841
Claim 4 of US Patent No. 10680733 B2.
A system comprising: a receiving device; and a transmitting device configured to: obtain an optical channel data unit (ODU); determine a quantity of data entities that the ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping granularity divided by a quantity of tributary slots that the ODU occupies in the an Optical Transport Unit Cn (OTUCn) is equal to an integer greater than 1; andPage 6 of 12Supplemental AmendmentApplication No. 16/895,841 June 11, 2021Attorney Docket No. HW749441map the ODU into a payload area of the OTUCn in the mapping granularity; and send the ODTUCn.M to the receiving device.
The apparatus according to claim 3, wherein the operations further comprise: generating another piece of mapping adaptation indication information according to a mapping granularity of another LO ODU, wherein the mapping granularity of the another LO ODU is M1xg1 bytes, M1 is a quantity of timeslots occupied by the another LO ODU in the OPUCn, g1 is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the another LO ODU, and g1 is a positive integer greater than 1, wherein g1 is not equal to g; mapping the 1 payload area according to the another piece of mapping adaptation indication information, wherein the ODTUCn.M1 comprises an ODTUCn.M1 overhead area and the ODTUCn.M1 payload area; and encapsulating the another piece of mapping adaptation indication information into the ODTUCn.M1 overhead area; and encapsulate the ODTUCn.M1 into the OTUCn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
		(a) IN GENERAL.—The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 	enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 	make and use the same, and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
		The specification shall contain a written description of the invention, and of the manner and 	process of making and using it, in such full, clear, concise, and exact terms as to enable any person 	skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 	same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
of the to-be-carried LO ODU” rather than simply the “quantity of data entities in the LO ODU.” Furthermore, getting “a quantity Cm of data entities that are of the to-be-carried LO ODU and are carried in the ODTUCn.M” is entirely different from the claim limitation “determining a quantity of data entities that the ODU has in a unit of a mapping granularity.” In other words, whereas the claim limitation requires determining a quantity of data entities that the ODU has in a unit of mapping granularity, the specification only provides support for the desired amount of data entities from ODU that are to be carried by ODTU. Therefore, the specification fails to provide adequate explanation as to how this step is performed.
	Therefore, the specification does not adequately describe the claimed invention in sufficient detail to show that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented 
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claims 2-10 are rejected for being dependent on the rejected claim 1 as described above.
Claim 11 requires “determining a quantity of data entities that the ODU has in a unit of a mapping granularity.” However, the specification does not provide adequate explanation as to how this step is performed. More specifically, Para. 68 states, “ Further, the mapping adaptation indication information further includes: a quantity Cm of data entities that are of the to-be-carried LO ODU and are carried in the ODTUCn.M and clock information CnD of the to-be-carried LO ODU, where a size of the data entities is Mxg bytes.” However, it is apparent from this paragraph that the quantity Cm is not the number of data entities in the ODU. Rather, it is the amount of data entities in the ODU that are desired to be carried in the ODTUCn.M. That is why it is stated as “quantity of data entities that are of the to-be-carried LO ODU” rather than simply the “quantity of data entities in the LO ODU.” Furthermore, getting “a quantity Cm of data entities that are of the to-be-carried LO ODU and are carried in the ODTUCn.M” is entirely different from the claim limitation “determining a quantity of data entities that the ODU has in a unit of a mapping granularity.” In other words, whereas the claim limitation requires determining a quantity of data entities that the ODU has in a unit of mapping granularity, the specification only provides support for the desired amount of data entities from ODU that are to be carried by ODTU. Therefore, the specification fails to provide adequate explanation as to how this step is performed.
	Therefore, the specification does not adequately describe the claimed invention in sufficient detail to show that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented 
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claims 12-20 are rejected for being dependent on the rejected claim 1 as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAI M LEE/Examiner, Art Unit 2636